
	

113 HR 938 : United States-Israel Strategic Partnership Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 938
		IN THE SENATE OF THE UNITED STATES
		March 6, 2014Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To strengthen the strategic alliance between the United States and Israel, and for other purposes.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the United States-Israel Strategic Partnership Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Declaration of policy.
					Title I—United States-Israel strategic alliance
					Sec. 101. Amendments to the United States-Israel Enhanced Security Cooperation Act of 2012.
					Sec. 102. Authorization of assistance for Israel.
					Sec. 103. United States-Israel cooperation on cyber-security.
					Sec. 104. Statement of United States Policy Regarding Israel’s defense systems.
					Sec. 105. Report on other matters.
					Sec. 106. Statement of policy.
					Sec. 107. Sense of Congress.
					Title II—United States-Israel energy cooperation
					Sec. 201. United States-Israel energy cooperation.
					Title III—Offset
					Sec. 301. Offset.
				
			2.FindingsCongress finds the following:
			(1)The turmoil in the Middle East poses a serious threat to United States national security interests
			 and requires cooperation with allies that are willing to work with the
			 United States in pursuit of shared objectives.
			(2)The October 31, 1998, Memorandum of Agreement signed by President Clinton and Prime Minister
			 Netanyahu commits the United States to working jointly with Israel towards
			 enhancing Israel’s defensive and deterrent capabilities and upgrading the
			 framework of the United States-Israel strategic and military
			 relationships, as well as the technological cooperation between both
			 countries.
			(3)On August 16, 2007, the United States and Israel signed a Memorandum of Understanding reaffirming
			 United States commitment to the security of Israel and establishing a
			 10-year framework for incremental increases in United States military
			 assistance to Israel.
			(4)The Memorandum of Understanding signed two years later on January 16, 2009 reaffirmed the United
			 States commitment and noted the security, military and intelligence cooperation between the United States and Israel.
			(5)The United States and Israel conduct a semi-annual Strategic Dialogue. The Department of State, in
			 a statement following the July 12, 2012, meeting of the Strategic
			 Dialogue, noted that the discussions focused on such issues of mutual
			 concern as Iran’s continued quest to develop nuclear weapons, which the United States and Israel are both
			 determined to prevent and how the continued violence of the Syrian regime against its citizens [assisted by Iran and
			 Hezbollah] could also lead to severe consequences for the entire region.
			3.Declaration of policyCongress declares that Israel is a major strategic partner of the United States.
		IUnited States-Israel strategic alliance
			101.Amendments to the United States-Israel Enhanced Security Cooperation Act of 2012
				(a)United States actions To assist in the defense of Israel and protect United States interestsSection 4 of the United States-Israel Enhanced Security Cooperation Act of 2012 (Public Law 112–150; 22 U.S.C. 8603) is amended—
					(1)by striking It is the sense of Congress that the United States Government should and inserting (a) In general.—The President should, to the maximum extent practicable,; and
					(2)by adding at the end the following:
						
							(b)ReportNot later than 180 days after the date of the enactment of this subsection, the President shall
			 submit to Congress a report on the implementation of this section..
					(b)Extension of War Reserves Stockpile authoritySection 5(a) of the United States-Israel Enhanced Security Cooperation Act of 2012 (Public Law 112–150) is amended to read as follows:
					
						(a)Extension of War Reserves Stockpile authority
							(1)Department of Defense Appropriations Act, 2005Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011), is amended by striking more than 10 years after and inserting more than 11 years after.
							(2)Foreign Assistance Act of 1961Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2014 and inserting , 2014, and 2015..
				(c)Amendments to requirements relating to assessment of Israel’s qualitative military edge over
			 military threats
					(1)Assessment required; reportsSection 201 of Public Law 110–429 (122 Stat. 4843; 22 U.S.C. 2776 note) is amended—
						(A)in subsection (a), by striking an ongoing basis and inserting a biennial basis; and
						(B)in subsection (c)(2)—
							(i)in the heading, by striking Quadrennial and inserting Biennial; and
							(ii)in the text, by striking Not later than four years after the date on which the President transmits the initial report under
			 paragraph (1), and every four years thereafter, and inserting Not later than one year after the date of the enactment of the United States-Israel Strategic Partnership Act of 2014, and biennially thereafter,.
							(2)Report
						(A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report on—
							(i)the range of cyber and asymmetric threats posed to Israel by state and non-state actors; and
							(ii)the joint efforts of the United States and Israel to address the threats identified in clause (i).
							(B)FormThe report required under subparagraph (A) shall be submitted in unclassified form, but may contain
			 a classified annex.
						(C)Appropriate congressional committees definedIn this paragraph, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on
			 Foreign Relations of the Senate.
						102.Authorization of assistance for Israel
				(a)FindingCongress finds that Israel has adopted high standards in the field of export controls, including by
			 becoming adherent to the Australia Group, the Missile Technology Control
			 Regime, the Nuclear Suppliers Group, and the Wassenaar Arrangement control
			 lists, and by enacting robust legislation and regulations for the control
			 of dual-use and defense items.
				(b)Expedited licensing procedures
					(1)In generalThe President shall direct the Secretary of State to undertake discussions with Israel to identify
			 the steps required to be taken to include Israel within the list of
			 countries described in section 740.20(c)(1) of title 15, Code of Federal Regulations (relating to eligibility for Strategic Trade
			 Authorization).
					(2)Report
						(A)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter
			 for a period of 3 years or until such time that Israel is included on the
			 list of countries determined as eligible for the Strategic Trade
			 Authorization, whichever occurs first, the President shall submit to the
			 Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Foreign Relations and the Committee on Banking, Housing, and
			 Urban Affairs of the Senate a report on the following:
							(i)The current status of negotiations.
							(ii)The reasons that Israel has not yet been determined as eligible for the Strategic Trade
			 Authorization.
							(B)FormThe report required by subparagraph (A) shall be submitted in unclassified form but may contain a
			 classified annex.
						(c)Licensing treatment as MTCR adherentThe President shall direct the Secretary of Commerce to ensure that, subject to the requirements of
			 section 6(l) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(l)) (as continued in effect pursuant to the International Emergency Economic Powers Act), Israel is
			 treated no less favorably than other members or adherents to the Missile
			 Technology Control Regime designated in Country Group A:2 in Supplement
			 No. 1 to part 740 of title 15, Code of Federal Regulations.
				(d)Overseas Private Investment CorporationIn carrying out its authorities under title IV of chapter 2 of part I of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2191 et seq.), the Overseas Private Investment Corporation should consider giving preference to providing
			 insurance, financing, or reinsurance for energy and water projects in
			 Israel.
				(e)Energy, water, agriculture, and alternative fuel technologies
					(1)In generalThe President is authorized to carry out cooperative activities with Israel and to provide
			 assistance to Israel that promotes cooperation in the fields of energy,
			 water, agriculture, alternative fuel technologies, and civil space, where
			 appropriate and pursuant to existing law.
					(2)RequirementsIn carrying out paragraph (1), the President is authorized to share and exchange with Israel
			 research, technology, intelligence, information, equipment, and personnel
			 that the President determines will advance the national security interests
			 of the United States and is consistent with the Strategic Dialogue and
			 pertinent provisions of law—
						(A)by enhancing scientific cooperation between Israel and the United States; or
						(B)by the sale, lease, exchange in kind, or other techniques the President determines to be suitable.
						(f)Cooperative research pilot programs
					(1)In generalThe Secretary of Homeland Security, acting through the Director of the Homeland Security Advanced
			 Research Projects Agency and with the concurrence of the Secretary of
			 State, is authorized to enter into cooperative research pilot programs
			 with Israel to enhance Israel’s capabilities in the following areas:
						(A)Border, maritime, and aviation security.
						(B)Explosives detection.
						(C)Emergency services.
						(2)Authorization of appropriationsFor fiscal year 2014, there are authorized to be appropriated to the Secretary of Homeland
			 Security—
						(A)$1,000,000 to carry out paragraph (1)(A);
						(B)$1,000,000 to carry out paragraph (1)(B); and
						(C)$1,000,000 to carry out paragraph (1)(C).
						103.United States-Israel cooperation on cyber-securityIt is a sense of Congress that the United States and Israel should take steps and explore avenues
			 to increase cooperation on cyber-security.
			104.Statement of United States Policy Regarding Israel’s defense systems
				(a)FindingsCongress—
					(1)commends the first phase completion of the David’s Sling Weapon System (DSWS) by the Israel Missile
			 Defense Organization and the U.S. Missile Defense Agency, which is
			 designed to provide additional opportunities for interception by the joint
			 United States-Israel Arrow Weapon System (Arrow 2 and Arrow 3);
					(2)congratulates the Israel Missile Defense Organization and the U.S. Missile Defense Agency on
			 successfully executing the Arrow 3 flyout of a more advanced interceptor,
			 which will improve Israel’s defenses against upper tier ballistic missile
			 threats from nations including Iran;
					(3)recognizes that during Operation Pillar of Defense in November 2012, Israel deployed Iron Dome
			 short-range rocket defense batteries to intercept Hamas-launched rockets
			 fired from Gaza—of those rockets that posed a threat to the life of
			 Israeli citizens, 80 to 85 percent were successfully intercepted, saving
			 countless lives; and
					(4)agrees that, as stated by former Secretary of Defense Leon Panetta, Iron Dome performed, I think it’s fair to say, remarkably well during the recent escalation … Iron
			 Dome does not start wars. It helps prevent wars..
					(b)Statement of policyIt should be the policy of the United States that the President, acting through the Secretary of
			 Defense and the Secretary of State, should provide assistance, upon
			 request by the Government of Israel, for the enhancement of the David’s
			 Sling Weapon System, the enhancement of the joint United States-Israel
			 Arrow Weapon System (Arrow 2 and Arrow 3), and the procurement and
			 enhancement of the Iron Dome short-range rocket defense system for
			 purposes of intercepting short-range rockets, missiles, and other
			 projectiles launched against Israel.
				105.Report on other matters
				(a)Sense of CongressIt is the sense of Congress that—
					(1)the United States and Israel should continue collaborative efforts to enhance Israel’s military
			 capabilities, including through the transfer of advanced combat aircraft,
			 active phased array radar, military tanker-transports, other multi-mission
			 military aircraft, advanced or specialized munitions, and through joint
			 training and exercise opportunities in the United States;
					(2)the United States and Israel should expeditiously conclude an updated Memorandum of Understanding
			 regarding United States security assistance in order to help Israel meet
			 its unique security requirements and uphold its qualitative military edge;
					(3)the United States should ensure that Israel has timely access to important military equipment,
			 including by augmenting the forward deployed United States War Reserve
			 Stockpile in Israel and by continuing to provide Israel with critical
			 military equipment and spare parts through the Department of Defense’s
			 Excess Defense Articles program; and
					(4)the United States should continue to support Israel’s inherent right of self-defense.
					(b)Report
					(1)In generalNot later than 120 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the appropriate congressional committees a
			 report that—
						(A)reviews the progress made toward the actions and efforts identified in the report required under
			 section 6(b) of the United States-Israel Enhanced Security Cooperation Act
			 of 2012 (Public Law 112–150; 22 U.S.C. 8604(b)); and
						(B)provides policy recommendations, if necessary.
						(2)FormThe report required by paragraph (1) may include a classified annex.
					(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
						(A)the Committee on Foreign Affairs and the Committee on Armed Services of the House of
			 Representatives; and
						(B)the Committee on Foreign Relations and the Committee on Armed Services of the Senate.
						106.Statement of policyIt shall be the policy of the United States to include Israel in the list of countries that
			 participate in the visa waiver program under section 217 of the
			 Immigration and Nationality Act (8 U.S.C. 1187) when Israel satisfies, and as long as Israel continues to satisfy, the requirements for inclusion
			 in such program specified in such section.
			107.Sense of Congress
				It is the sense of Congress that the Department of State should continue and, to the furthest
			 extent practicable, increase its coordination on monitoring and combating
			 anti-Semitism with the Government of Israel.
			IIUnited States-Israel energy cooperation
			201.United States-Israel energy cooperation
				(a)FindingsSection 917(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(a)) is amended—
					(1)in paragraph (1), by striking renewable and inserting covered;
					(2)in paragraph (4)—
						(A)by striking possible many and inserting “possible—
							
								(A)many;
						(B)by inserting and after the semicolon at the end; and
						(C)by adding at the end the following:
							
								(B)significant contributions to the development of renewable energy and energy efficiency through the
			 established programs of the United States-Israel Binational Industrial
			 Research and Development Foundation and the United States-Israel
			 Binational Science Foundation;;
						(3)in paragraph (6)—
						(A)by striking renewable and inserting covered; and
						(B)by striking and after the semicolon at the end;
						(4)in paragraph (7)—
						(A)by striking renewable and inserting covered; and
						(B)by striking the period at the end and inserting a semicolon; and
						(5)by adding at the end the following:
						
							(8)United States-Israel energy cooperation, and the development of natural resources by Israel, are
			 strategic interests of the United States;
							(9)Israel is a strategic partner of the United States in water technology;
							(10)the United States can play a role in assisting Israel with regional safety and security issues;
							(11)the National Science Foundation of the United States should collaborate with the Israel Science
			 Foundation;
							(12)the United States and Israel should strive to develop more robust academic cooperation in energy
			 innovation technology and engineering, water science, technology transfer,
			 and analysis of geopolitical implications of new natural resource
			 development and associated areas;
							(13)the United States supports the goals of the Alternative Fuels Administration of Israel;
							(14)the United States strongly urges open dialogue and continued mechanisms for regular engagement and
			 encourages further cooperation between applicable departments, agencies,
			 ministries, institutions of higher education, and the private sectors of
			 the United States and Israel on energy security issues, including—
								(A)identifying policy priorities associated with the development of natural resources of Israel;
								(B)discussing best practices to secure cyber energy infrastructure;
								(C)best practice sharing;
								(D)leveraging natural gas to positively impact regional stability;
								(E)improving energy efficiency and the overall performance of water technologies through research and
			 development in water desalination, wastewater treatment and reclamation,
			 and other water treatment technologies;
								(F)technical and environmental management of deep-water exploration and production;
								(G)coastal protection and restoration;
								(H)academic outreach and engagement;
								(I)private sector and business development engagement;
								(J)regulatory consultations;
								(K)leveraging alternative transportation fuels and technologies; and
								(L)any other areas determined appropriate by the United States and Israel;
								(15)the United States acknowledges the achievements and importance of the United States-Israel
			 Binational Industrial Research and Development Foundation and the United
			 States-Israel Binational Science Foundation and supports continued
			 multiyear funding to ensure the continuity of the programs of the
			 Foundations; and
							(16)the United States and Israel have a shared interest in addressing their immediate, near-term, and
			 long-term energy and environmental challenges..
					(b)EstablishmentSection 917(b)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)(1)) is amended by striking renewable energy or energy efficiency and inserting covered energy.
				(c)Types of energySection 917(b)(2) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)(2)) is amended—
					(1)in the heading, by striking Types of and inserting Covered;
					(2)in subparagraph (F), by striking and after the semicolon at the end;
					(3)in subparagraph (G), by striking the period at the end and inserting a semicolon; and
					(4)by adding at the end the following:
						
							(H)natural gas energy, including conventional and unconventional natural gas technologies and natural
			 gas projects conducted by or in conjunction with the United States-Israel
			 Binational Science Foundation, the United States-Israel Binational
			 Industrial Research and Development Foundation, and the United
			 States-Israel Science and Technology Foundation; and
							(I)improvement of energy efficiency and the overall performance of water technologies through research
			 and development in water desalination, wastewater treatment and
			 reclamation, and other water treatment technologies..
					(d)Eligible applicantsSection 917(b)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)(3)) is amended by striking energy efficiency or renewable and inserting covered.
				(e)Authorization of appropriations; international partnershipsSection 917 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337) is amended—
					(1)by redesignating subsections (c) and (d) as subsections (e) and (f), respectively;
					(2)by inserting after subsection (b) the following:
						
							(c)International partnerships
								(1)In generalThe Secretary may, subject to the availability of appropriations, enter into cooperative agreements
			 supporting and enhancing dialogue and planning involving international
			 partnerships between the Department, including National Laboratories of
			 the Department, and the Government of Israel and its ministries, offices,
			 and institutions.
								(2)Federal shareThe Secretary may not pay more than 50 percent of the costs described in paragraph (1).
								(3)Annual reportsThe Secretary shall submit to the Committee on Energy and Commerce, the Committee on Science,
			 Space, and Technology, the Committee on Foreign Affairs, and the Committee
			 on Appropriations of the House of Representatives and the Committee on
			 Energy and Natural Resources, the Committee on Foreign Relations, and the
			 Committee on Appropriations of the Senate an annual report that describes—
									(A)actions taken to carry out this subsection; and
									(B)any projects under this subsection for which the Secretary requests funding.
									(d)United States-Israel CenterThe Secretary may establish a joint United States-Israel Center based in an area of the United
			 States with the experience, knowledge, and expertise in offshore energy
			 development to further dialogue and collaboration to develop more robust
			 academic cooperation in energy innovation technology and engineering,
			 water science, technology transfer, and analysis of geopolitical
			 implications of new natural resource development and associated areas.; and
					(3)by amending subsection (f) (as redesignated) to read as follows:
						
							(f)Authorization of appropriationsOf the amounts made available under section 931 of the Energy Policy Act of 2005 (42 U.S.C. 16231), the Secretary is authorized to use $2,000,000 for each fiscal year to carry out this section..
					(f)TerminationSubsection (e) of section 917 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337) (as redesignated by subsection (e)(1)) is amended by striking the date that is 7 years after the date of enactment of this Act and inserting September 30, 2021.
				IIIOffset
			301.OffsetSection 102(a) of the Enhanced Partnership with Pakistan Act of 2009 (Public Law 111–73) is amended by striking $1,500,000,000 and inserting $1,487,000,000.
			
	Passed the House of Representatives March 5, 2014.Karen L. Haas,Clerk
